ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_06_FR.txt. OPINION DISSIDENTE DE M. GROS

La déclaration d’acceptation de la juridiction de la Cour faite par le
Gouvernement français le 20 mai 1966 exclut de cette juridiction:
«...[les] différends concernant des activités se rapportant à la défense
nationale». Dans une communication faite à la Cour le 16 mai 1973 par
le Gouvernement français cette réserve a été formellement invoquée. La
limite fixée par ce gouvernement à son acceptation a été considérée par
l’ordonnance comme ne créant pas un empêchement à l’exercice du pou-
voir de la Cour d’accorder des mesures conservatoires en application de
l’article 41 du Statut, la Cour estimant que le titre invoqué par le deman-
deur pour fonder la compétence de la Cour, l’Acte général de 1928,
semblait suffisant, prima facie, à la fois pour justifier provisoirement sa
compétence et pour écarter l’application de la réserve de 1966 dans la
phase des mesures conservatoires, sans préjuger sa décision ultérieure
sur ces questions. Je n’ai donc rien à dire sur la substance des problèmes
de juridiction et de recevabilité puisque toutes questions sans exception
concernant le pouvoir de la Cour de se saisir de l’affaire telle qu’elle a
été présentée dans la requête de l’Australie sont renvoyées à la prochaine
phase de la procédure, instituée dans le dispositif de l'ordonnance.

Mais la décision de la Cour indiquant des mesures conservatoires
constitue une application que je n’ai pu approuver de deux articles du
Statut de la Cour, les articles 53 et 41, et il convient donc que je donne
les raisons de mon dissentiment successivement sur ces deux points qui
sont relatifs à la seule phase des mesures conservatoires.

*
* *

Lorsque la Cour fut saisie le 9 mai 1973 de la requête introductive
d’instance indiquant la République française comme défendeur, signi-
fication fut faite le même jour au Gouvernement de la République
frangaise qui répondit le 16 mai 1973 par un document contestant for-
mellement la compétence de la Cour et concluant à ce que l’affaire soit
rayée du rôle. Il s’agit d’un document de vingt pages qui constitue une
réponse aux communications de la Cour. La Cour, avant la première
audience, a examiné comme dans toute affaire la question de la commu-
nication au public des documents relatifs à l’instance, selon l’article 48
du Règlement; dans une lettre à la Cour du 19 mai 1973 l’agent du de-
mandeur a fait d’expresses réserves à la communication du document
français du 16 mai 1973 et «de tout autre document émanant du Gouver-
nement français qui ne serait pas conforme aux procédures régulières de

20
116 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

la Cour». Le conseil du Gouvernement de l’Australie, à la première
audience, le 21 mai 1973, a déclaré:

«Ni la Cour ni l’Australie ne doivent être obligées d’examiner les
arguments invoqués par une partie, quand celle-ci les présente, non
pas à la barre, mais de façon irrégulière ou extra-judiciaire. Selon
nous, il faut s’en tenir strictement au principe selon lequel les parties
doivent présenter leur argumentation régulièrement devant la Cour;
si elles s’abstiennent de comparaître, la Cour ne doit prendre en
considération aucune déclaration qu’elles viendraient à faire en dehors
de ses procédures établies. Cette règle a été en tout temps essentielle
pour maintenir l'intégrité de la procédure judiciaire à tous les
niveaux. Nous sommes persuadés que la Cour fera clairement savoir
qu'elle ne tiendra compte d’aucune déclaration de ce genre.»

Et à la date de la présente ordonnance, le document français n’a tou-
jours pas été communiqué au public, alors que la requête australienne
et les comptes rendus des plaidoiries de l’Australie le furent 4 partir du
21 mai 1973.

Le fondement d’une telle attitude ne peut se trouver que dans une
certaine interprétation de l’article 53 du Statut ou de la procédure de la
Cour dans les matières préliminaires.

L'article 53 du Statut de la Cour traite de la situation des Etats qui
contestent la juridiction de la Cour par un défaut de comparaître ou de
conclure. Le défaut est un acte reconnu dans la procédure de la Cour,
traité par un article qui est contenu dans le chapitre III du Statut intitulé
«Procédure» et c’est en vain qu’on chercherait dans les intentions des
auteurs du Statut la volonté de pénaliser l'Etat qui fait défaut. La thèse
contraire a été plaidée sans l’appui d’aucune autorité et doit être écartée.
Certes le défaut d’un Etat ne doit pas porter préjudice à l’action intentée
par un autre Etat et le défaut ne peut interrompre le cours de la justice.
Mais le défaut est réglementé par l’article 53 qui décide de ses consé-
quences et, devant un défaut constaté, il faut appliquer cet article. Or
c’est ce que la Cour n’a pas fait; l'ordonnance relève, dans le paragraphe
11, un défaut de comparaître, mais tient compte des conclusions du
document adressé à la Cour par le Gouvernement français pour demander
la radiation de l’affaire du rôle. Or s’il y a conclusions du gouvernement
cité comme défendeur dans l’affaire, il n’y a pas défaut de conclure. En
ne se prononçant ni dans un sens ni dans l’autre, et en renvoyant à une
date ultérieure sa décision sur les conclusions du Gouvernement français
la Cour donne une interprétation de l’article 53 qui me paraît erronée.

Ce n'est pas là un problème mineur et je regrette que la Cour l’ait
renvoyé à une phase ultérieure. En indiquant à l’ouverture de la première
audience que la demande de radiation de l'affaire faite par le Gouverne-
ment français, dont «il a été dûment pris acte», serait examinée «le

21
117 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

moment venu», le Président ne réglait qu’un problème immédiat mais
l’ordonnance a reporté encore l’échéance. Et cette remise implique que
la Cour estime possible de traiter le Gouvernement français à la fois
comme partie à l'instance principale (cf. paragraphes 32 et 33 de l’ordon-
nance et la fixation d’un délai pour un contre-mémoire français) et comme
en défaut dans la phase actuelle puisqu'on constate aux paragraphes
11 et 34 son défaut de comparaître. Mais si le Gouvernement français a
fait défaut et indiqué formellement son intention de rester en dehors de
Pinstance principale, d’une manière qui ne laisse place à aucun doute,
il fallait appliquer l’article 53 qui prévoit les effets du défaut, et cela immé-
diatement.

Il ne me paraît pas conforme aux règles de la procédure d’écarter
provisoirement l’application de l'article 53 dans la présente affaire pour
la raison qu’il s’agit d’une phase de mesures conservatoires. Dès le début,
une erreur d'interprétation est ainsi commise sur l’article 53. Il est inutile
de rappeler la jurisprudence constante de la Cour quant à l’interprétation
de son propre Statut: «C'est à la Cour elle-même et non pas aux Parties
qu’il appartient de veiller à l’intégrité de la fonction judiciaire de la Cour»
(Cameroun septentrional, C.J. Recueil 1963, p. 29). H appartenait donc à
la Cour de décider, selon ses propres motifs, si son Statut et son Règle-
ment prévoient des formalités indispensables pour que des conclusions
présentées autrement soient tenues pour irrecevables et si, dans cette
hypothèse, l’article 53 devait être appliqué à un double défaut, absence
et défaut de conclure. Rien de cela ne fut fait et le statut du document
français demeure incertain. Contesté formellement par le demandeur
dans son existence même, la décision Sur ses conclusions renvoyée à
plus tard, il est impossible de déduire de l’ordonnance si ce document est
ou non une pièce du dossier dont il devait être tenu compte, à l’égal des
observations du demandeur. Car, si le Statut et le Règlement n’interdi-
sent pas de «conclure» de la manière choisie dans cette affaire, le docu-
ment français aurait dû être reçu comme observations du défendeur;
et dans le cas inverse, rejeté, et l’article 53 appliqué comme il le fut dans
l’arrêt du 2 février 1973 (Compétence en matière de pêcheries (Royaume-
Uni c. Islande), C.I.J. Recueil 1972, paragraphe 12).

Le renvoi par la Cour de l’application des effets de l’article 53 aux
phases ultérieures de l’affaire est donc une décision implicite de refus
d'application de l’article 53 à une phase de mesures conservatoires. C’est
une thèse qui mérite examen. En bref, cette thèse est que le défaut n’au-
rait pas nécessairement les mêmes conséquences selon les phases d'une
affaire et que, si l’article 53 prévoit bien certains effets dans son para-
graphe 2, ces effets pourraient être écartés lorsqu'il s’agit d’une demande
de mesures conservatoires, malgré l’intention manifeste de l'Etat absent
du procès.

On pouvait aussi soutenir que l’article 53 n’ouvre de droit à faire cons-

22
118 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

tater le défaut qu’à la partie intéressée à le faire, mais que la Cour ne
peut y procéder proprio motu. Il suffira de dire que, même s’il en était
ainsi, ce qui n’est pas le cas selon moi, en l’espèce le demandeur a implici-
tement invoqué l’article 53 dans les conditions ci-dessus rappelées en se
référant aux dispositions applicables du Statut et du Règlement. Mais le
Gouvernement français a fait savoir dans une lettre du 21 mai 1973 qu’il
n’était «pas partie à cette affaire»; il semble difficile de ne pas voir dans
ses déclarations du 16 mai et du 21 mai une volonté formelle de défaut.
La Cour ne pouvait ignorer à la fois les positions prises par le demandeur
et par l'Etat absent, alors qu'elles coincidaient pour lui faire constater
un défaut de comparaître.

Il faudrait ajouter qu'il y aurait une sorte d’abus de la procédure à
vouloir utiliser un défaut de comparaître comme une violation des règles
de procédure entraînant la perte du droit d’être entendu par la Cour, en
créant une pénalité que le Statut lui-même interdit formellement dans
l’article 53 dont l’effet principal est que, le défaut constaté, la Cour
«doit s’assurer non seulement qu’elle a compétence aux termes des arti-
cles 36 et 37, mais que les conclusions sont fondées en fait et en droit».
Il est insolite de soutenir une chose et son contraire; devant le défaut de
comparaitre, en repoussant toute décision sur les effets de ce-défaut, la
Cour a permis une certaine rupture de l’égalité nécessaire entre les Etats
devant le juge.

La juridiction de la Cour est limitée d’une part aux Etats qui l’ont
acceptée, d’autre part aux obligations formellement consenties. Juge
d’attribution, la Cour doit veiller avant tout à ne pas outrepasser la
compétence qu’elle tient de son Statut et de l’acceptation volontaire de
sa juridiction par des Etats, chacun de ceux-ci déterminant librement
l'étendue de la juridiction reconnue à la Cour.

Un Etat est ou n’est pas soumis au juge. S’il ne l’est pas, il ne peut
être traité comme une «partie» à un litige qui ne serait pas justiciable.
La position prise par la Cour est qu’un Etat qui se tient pour étranger à
une affaire, qui fait défaut et affirme son déclinatoire de la juridiction de -
la Cour ne peut obtenir de la Cour qu’une remise à plus tard de l’examen
de son droit. Ce n’est pas ce que dit l’article 53. Le défaut de comparaître
est un moyen reconnu dans la procédure de la Cour pour contester la
juridiction et ce serait créer une obligation non prévue dans le Statut que
d’obliger un Etat à défendre sa prétention d’une autre manière que le
défaut. Il a été soutenu que la seule manière de contester la juridiction
de la Cour est d'utiliser l’exception préliminaire. La manière dont les
Etats contestent la compétence de la Cour ne leur est pas imposée par un
formalisme inconnu dans la procédure de la Cour; lorsqu'ils estiment que
cette compétence est inexistante, ils peuvent choisir de rester en dehors
de ce qui, selon eux, est un faux différend. L’article 53 en est la preuve,
et la Cour doit alors s’assurer de sa propre compétence et de la réalité du
différend qu’on lui soumet. Certes un Etat qui fait défaut court un risque,
celui de ne pas fournir à la Cour tous les éléments possibles pour l’appré-

23
119 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

ciation de sa demande de rejet d’une instance. Mais c’est un risque qu'il
est seul maître de prendre et de comparer à celui qui résulterait pour lui
d’une atteinte prolongée pendant une procédure à laquelle il ne veut pas
prendre part à propos d’une affaire qu’il estime entièrement en dehors de
la compétence du juge. Certaines indications données à propos de l’ordon-
nance du 22 juin 1973 montrent que la possibilité de remises successives
n’est pas exclue.

La Cour permanente de Justice internationale avait déjà mis en garde
contre l’idée qu’une requête suffit a créer un litige justiciable: « La compé-
tence de la Cour ne saurait dépendre seulement de la manière dont la
requête est formulée» (C.P.J.I. série À n° 6, p. 15).

Si, comme je le pense, le défaut prévu à l’article 53 n’est pas sanctionné
en soi, il devient évident que les raisons de ce défaut, lorsqu'elles ont été
formulées clairement, doivent être examinées par la Cour de façon com-
plète et surtout qu’il faut les accepter ou les rejeter formellement et sans
délai. L'idée que le défaut n’est pas opposable à la Cour et au demandeur
parce qu’il s’agit d’une demande de mesures conservatoires me paraît
donc manquer de pertinence.

En premier lieu personne ne conteste «le lien qui doit exister, en vertu
de l’article 61, paragraphe 1 [aujourd’hui article 66, paragraphe 1], du
Règlement, entre une demande en indication de mesures conservatoires
et la requête initiale;» (Compétence en matière de pêcheries (Royaume-
Uni c. Islande), ordonnance du 17 août 1972, paragraphe 12). Une demande
de mesures provisoires est donc une phase particulière mais non pas indé-
pendante de la requête initiale; il n’y a pas de magie des mots et il est
impossible de croire qu’on puisse écarter des problèmes de compétence,
de recevabilité et de réalité de la requête principale en indiquant simple-
ment que ces points essentiels pour le juge d’attribution qu’est la Cour
ne sont tenus pour acquis que provisoirement, prima facie, sans qu'ils
soient préjugés. C’est dans chaque affaire, en fonction des problémes
juridictionnels au sens le plus large, des circonstances et «du droit de
chacun» (article 41 — c’est moi qui souligne) qu’il convient de décider
s’il est possible d’indiquer des mesures conservatoires et il faut que les
formules employées correspondent aux réalités.

Telle n’est pas l’analyse du pouvoir institué dans l’article 41 du Statut
qui a été faite dans la présente instance. La Cour, par le renvoi de la dé-
cision sur les effets du défaut, a adopté une thèse d’indépendance complète
de la demande de mesures conservatoires par rapport à l’affaire objet de
la requête.

Hl est inutile de se référer à certains systèmes juridiques internes qui
connaîtraient une telle indépendance car la Cour a ses propres règles de
procédure et doit les appliquer dans son système juridictionnel tel qu’il a
été établi sur la base d’une juridiction acceptée volontairement, en fonc-

24
120 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

tion d’une certaine société internationale. C’est un fait de la vie inter-
nationale que le recours au juge n’est pas obligatoire; la Cour doit veiller
à ce qu’une telle obligation ne soit pas introduite par le biais de demandes
de mesures conservatoires, à l'égard d’Etats dont la conviction visible et
proclamée est qu’ils n’ont accepté aucun lien avec la Cour, soit de façon
générale, soit dans une matière déterminée.

S'il s'agissait d’un Etat dont le défaut fût dû à une absence totale de
juridiction de la Cour, soit faute de clause juridictionnelle valable, soit en
raison du caractère irrecevable de la demande principale, la décision im-
médiate d’incompétence vis-à-vis de la requête introductive d’instance
elle-même serait prise sans délai; la décision de la Cour dans la présente
affaire est que, malgré l’affirmation qu’une matière a été formellement
exclue de la compétence de la Cour et que l'Etat auteur de cette affirma-
tion se considère comme en dehors de la juridiction de la Cour pour
tout ce qui se rapporte à cette matière, il est possible d’indiquer des
mesures conservatoires sans préjuger le droit de cet Etat.

Dans le jugement que la Cour doit porter sur toute demande de mesures
provisoires l’urgence n’est pas une considération dominante et exclusive;
il faut rechercher entre les deux notions de juridiction et d’urgence un
équilibre qui varie avec les données de chaque affaire. Si la juridiction
est évidente et l’urgence aussi, il n’y a aucune difficulté mais c’est une
hypothèse exceptionnelle. Lorsque la juridiction n’est pas évidente, qu’il
y ait urgence ou non, la Cour doit prendre le temps nécessaire pour un
examen des problèmes posés qui soit de nature à entraîner sa conviction,
ce qu’elle pouvait faire sans délai exagéré dans la présente affaire a
l'égard de diverses objections à son pouvoir de juger l’affaire telle qu’elle
est décrite dans la requête principale.

Il n’y a pas de présomption de compétence de la Cour en faveur du
demandeur, ni de présomption d’incompétence en faveur du défendeur;
il y a un droit de chacun à un examen utile et sérieux de sa thèse.

Un Etat n’a pas à attendre deux ans ou davantage avant que la Cour
vérifie sa prétention qu’il n’existe pas de différend justiciable, car dans
ce cas il n’y a rien à débattre; l’autre Etat auteur de la demande dont la
réalité est contestée a évidemment un droit égal à faire reconnaître
l’existence du différend qu’il invoque. Mais l’égalité entre ces prétentions
est rompue si, par le biais de l’urgence alléguée de l'indication de mesures
conservatoires, une présomption joue en faveur du demandeur sans vérifi-
cation sérieuse par le juge de l’objection. On a plaidé de la part du de-
mandeur que les argumentations sur tous ces problèmes seraient exposées
ultérieurement ; cela seul, en soi, est la négation de la prétention de l’autre
Etat d’être immédiatement mis hors d’un litige inexistant selon lui. Ainsi,
pour maintenir l'égalité entre les parties, dans un cas où des objections
relatives à la contexture du différend lui-même sont élevées, le traitement

25
121 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

prioritaire de ces objections est une nécessité. Dans leur opinion dissi-
dente commune sir Arnold McNair et MM. Basdevant, Klaestad et
Read écrivaient sur la question de l’obligation d’arbitrage:

«Rien dans la déclaration de 1926 n’indiquant une intention de
tenir pour suffisantes des considérations prima facie, nous estimons,
sur la base du principe ci-dessus rappelé et de application qui en a
été constamment faite, que le Royaume-Uni ne peut étre déclaré tenu
d’accepter la procédure d’arbitrage par application de la déclaration
de 1926 que s’il est établi d’une manière qui satisfasse la conviction
de la Cour que le différend relatif à la validité de la réclamation
Ambatielos rentre dans la catégorie de ceux pour lesquels le Royau-
me-Uni a consenti à l’arbitrage par la déclaration de 1926.» (Amba-
tielos, fond: obligation d'arbitrage, C.J. Recueil 1953, p. 29.)

M. Winiarski a pris position aussi en faveur de la priorité de certaines
questions de recevabilité par rapport aux questions de compétence (avis
concernant Certaines dépenses des Nations Unies, C.I.J. Recueil 1962,
p- 449). De même, dans une opinion individuelle de sir Gerald Fitzmaurice:

«Il est cependant d’autres exceptions n’ayant pas le caractère
d’exceptions à la compétence de la Cour qui peuvent et, à strictement
parler, doivent être examinées préalablement à toute question de
compétence. Ainsi, une exception d’après laquelle la requête n’a
pas révélé qu’il existait véritablement un différend entre les parties
doit être discutée avant la compétence, car, s’il n’y a pas de différend,
il n’y a rien à propos de quoi la Cour puisse envisager sa compétence
ou son incompétence. C’est pour cette raison qu’une telle exception
concernerait plutôt la recevabilité que la compétence... »

«Dans le domaine général du droit international, il n’y a rien qui
corresponde aux procédures applicables dans la plupart des systèmes
juridiques nationaux et où l’on prévoit l’élimination relativement tôt
au cours de Vinstance, avant que le tribunal soit appelé à trancher,
des demandes considérées comme inacceptables ou ne pouvant être
examinées pour un motif a priori. Etant donné l’absence d’un «fil-
trage» analogue dans le domaine juridictionnel où la Cour se meut,
on doit considérer le droit de prendre des mesures semblables, pour
des motifs semblables, comme entrant dans les pouvoirs inhérents
ou dans la compétence de la Cour en tant que tribunal international.»
(Cameroun septentrional, C.I.J. Recueil 1963, p. 105, 106-107.)

C'est cet ensemble de questions de compétence et de recevabilité qui
ont été renvoyées par la Cour à la prochaine phase; il appartiendra alors
à la Cour, et alors seulement, de décider dans son arrêt le sort de ces
questions.

26
122 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

Il y a désormais une certaine tendance à considérer que les ordonnances
du 17 août 1972 sur les pêcheries ont en quelque sorte consolidé le droit
en matière de mesures conservatoires. Mais chaque cas doit être examiné
selon ses mérites et, comme le dit l’article 41, selon «les circonstances».
Or le cas de l'Islande était entièrement différent quant aux circonstances.
La Cour s'était rendu compte de l’existence de sa propre compétence,
l’urgence était admise, la réalité et la définition précise de l’objet du diffé-
rend n'étaient pas contestées; enfin le droit des Etats demandeurs qui fut
sauvegardé par les ordonnances était reconnu comme un droit actuelle-
ment exercé tandis que la prétention de l'Islande était une modification
du droit existant. Il suffit d’énumérer ces points pour voir que la situation
est entièrement différente aujourd’hui; pour le dernier point c’est même
une situation inverse puisque les demandeurs se fondent sur une préten-
tion à la modification du droit positif actuel en demandant à la Cour de
reconnaître l’existence d’une règle interdisant le dépassement d’un seuil de

pollution atomique.
*

* *

C’est en présence d’une telle situation que la Cour s’est trouvée pour
appliquer l'article 41 du Statut dans la présente affaire. Les objections
qui étaient faites ou pouvaient l’étre à la compétence de Ja Cour et à la
recevabilité de la demande ont un caractére prioritaire absolu. L’article 41
ne donne pas à la Cour un pouvoir discrétionnaire mais une compétence
liée par les conditions établies dans ce texte; il faut que «les circonstances
l’exigent» et que les mesures soient nécessaires pour conserver le «droit
de chacun», ce qui recouvre le même examen du fait et du droit que
l’article 53, paragraphe 2, impose à la Cour, en plus de cette obligation
générale pour tout juge, y compris le juge de référé, de s’assurer de sa
propre compétence; c’est ce que rappelle l’article 36, paragraphe 6. Or,
l’examen du fait et du droit qui est la condition de toute décision sur des
mesures conservatoires ne peut être systématiquement remis à plus tard
avec l’indication que le pouvoir de la Cour fondé sur l’article 41 du Statut
«présuppose qu’un préjudice irréparable ne doit pas être causé aux droits
en litige devant le juge et qu'aucune initiative concernant les questions
litigieuses ne doit anticiper sur l’arrêt de la Cour» (ordonnance, para-
graphe 20). C’est résoudre par une simple affirmation le problème de l’exis-
tence des «circonstances» auxquelles se réfère l’article 41. L'article 41
oblige la Cour à rechercher si les circonstances exigent qu’elle utilise le
pouvoir d'indiquer des mesures et elle ne peut l’exercer, même si les cir-
constances l’exigent, que si sa décision peut sauvegarder le droit de
chacun... mais si l'Etat cité en défense invoque l’absence totale de pouvoir
de la Cour et s’il n’y a pas véritablement d’objet de la demande, où serait
le droit à conserver?

Ce qui a été dit plus haut sur le caractère absolument prioritaire de
certaines objections montre qu’il est impossible d'échapper à la nécessité

27
123 ESSAIS NUCLÉAIRES (OP. DISS. GROS)

de trancher de telles objections avant d’indiquer des mesures conserva-
toires; s’il n’y a pas de droit, il n’y a rien à conserver. Si la demande
manque d'objet, la requête principale tombe, et avec elle la demande de
mesures conservatoires. L’objection est d’un caractère si fondamental
quant aux bases mêmes de la juridiction de la Cour qu'il me semble être
un abus de mots de dire qu’un droit à agir dans de telles circonstances
pourrait exister prima facie.

Lorsque la Cour déclare sur la base de l’article 41 qu’une décision indi-
quant des mesures conservatoires ne préjuge ni la juridiction ni le fond,
ce n’est pas une constatation destinée à rassurer les Etats sur le caractère
temporaire et aléatoire de cette décision; c’est l'affirmation que l'examen
de l'affaire par la Cour selon les critères de l’article 41 du Statut lui permet,
dans les circonstances de cette affaire, de penser que sa décision ne peut
pas, effectivement, préjuger sa juridiction ni la qualité pour agir. Il ne
s’agit pas d’une sorte de formule rituelle, mais de la garantie que la Cour
est satisfaite que l’article 41 a été correctement interprété et appliqué à
une certaine affaire. Mais si une indication de mesures conservatoires
préjuge en réalité la juridiction ou l'existence d’un droit à agir, la Cour n’a
pas le pouvoir de décider ces mesures parce que les conditions posées par
l’article 41 du Statut ne seraient pas respectées. Ces conditions n’ayant
pas été remplies dans la présente affaire il y a un excès de pouvoir dans
Vapplication de l’article 41 par l’ordonnance du 22 juin 1973 indiquant
des mesures conservatoires.

*
* *

Dans la présente affaire, sur un point de grande importance, la Cour a
passé outre à l’une des conditions d’acceptation d’une demande de mesu-
res conservatoires. Dans l’affaire de Il’ Usine de Chorzôw, la Cour perma-
nente de Justice internationale a refusé d’indiquer des mesures conserva-
toires parce que la demande tendait à obtenir un jugement provisionnel
adjugeant une partie des conclusions de la requête et que, par conséquent,
«la demande ... ne rentre pas dans les termes des dispositions du Statut
et du Règlement» (C.P.J.I. série A n° 12, p. 10). Il s’agit bien d’une condi-
tion de portée générale pour l'interprétation de l’article 41 du Statut de
la Cour permanente de Justice internationale qui était identique à l’ar-
ticle 41 actuel, et de la reconnaissance d’une exigence de la procédure en
matière de juridiction incidente. Il serait en effet contraire à la nature d’une
procédure incidente, par définition, qu’elle permette de régler le litige
dont elle n’est qu’un élément accessoire.

La comparaison de la demande principale (requête, paragraphe 50,
conclusions du demandeur) et de la demande de mesures provisoires
(demande, paragraphes 3-4 et 74) montre qu'il s’agissait bien d’une de-
mande de jugement provisionnel. La demande de mesures conservatoires
devait donc être rejetée pour ce motif également.

(Signé) André GRos.
28
